The natural parents are a relatively young couple who petition the Court to relinquish their parental rights to their ten month old baby girl in order that she may be made available for adoption by the child’s paternal grandparents. The reasons for the petition are that the child has been in the grandparents’ primary care and that the natural parents are not financially able to provide for the child. In point of fact, all the parties concerned comprise the one household, as the natural parents are also dependent on the grandparents.
We harbor no doubts about the grandparents’ doting devofipn to their grandchild; however, they are $2 and 55 years of age respectively. While the parents are presently as dependent as the child on the grandparents, it does not follow that the parents arp therefore less spited than the grandparents to provide for the child’s "future” needs. The parents’ present dependency status has more to do with the fact that *34grandparents are conveniently accommodating rather than indicative of any inherent lack of ability on their part to provide as parents.1
The age difference between the grandparents and the minor is a significant factor in these proceedings. In re ft Minor Child, 4 A.S.R.2d 181 (1987). This child is one year old and it is within her best interests to have able parents to whom the law can look fqr her continuing support until she reaches majority. In re a Minor Child, 6. A.S.R.2d 123 (1987). Since relinquishment decrees have precisely the effect of terminating a parent’s legal obligation of support towards the child, the Court is compelled to look very carefully at the child’s best interest and welfare. In re a Minor Child, 7 A.S.R.2d 115 (1988).
We hold that petitioners have failed to show that it would be in the child’s best interests and welfare to grant the petition. Petition denied.
It is so Ordered.

 The various statements offered about the parents having nothing further to do with the child all seemed rather staged when considered against the fact that the natural mother is nursing her child.